VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22534 Versus Capital Multi-Manager Real Estate Income Fund LLC (Exact name of registrant as specified in charter) 4500 Cherry Creek Drive South, 5th Floor Denver, CO (Address of principal executive offices) (Zip code) Mark D. Quam c/o Versus Capital Advisors LLC 4500 Cherry Creek Drive South, 5th Floor Denver, CO (Name and address of agent for service) COPY TO: Alan Hoffman, Esq. Winston& Strawn LLP 200 Park Avenue New York, New York 10166-4193 Registrant’s telephone number, including area code:(303)895-3773 Date of fiscal year end:March 31 Date of reporting period:June30, Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities Item1. Schedule of Investments. The Schedules of Investments are attached herewith. VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Portfolio of Investments – June 30, 2014 (Unaudited) Shares Value Shares Value Private Investment Funds ** - 67.4% Health Care – (Continued) Diversified – 67.4% 5,354 Omega Healthcare Investors, Inc., REIT $ 197,439 11,990 AEW Core Property Trust (U.S.), Inc. $ 10,182,027 Primary Health Properties PLC, REIT 13,245 Clarion Lion Properties Fund LLC . 14,543,215 14,769 (United Kingdom) 86,758 20,681 Cornerstone Patriot Fund LP . 2,161,738 6,144 Sabra Health Care, Inc., REIT 176,394 26 Invesco Core Real Estate USA . 3,558,309 2,650 Senior Housing Properties, PLC, REIT 64.369 3,765,294 J.P. Morgan Real Estate Growth . 4,609,703 2,850 Ventas, Inc., REIT 182,685 119,666 RREEF America REIT II, LP 11,338,351 1,649,814 618,708 Torchlight Value Fund 3,864,759 Hotels – 1.3% 344 Trumbull Income Property Fund, LP 3,579,067 3,343 Chatham Lodging Trust, REIT 73,212 US Government Building, LP 2,004,539 8,850 Host Hotels & Resorts, Inc., REIT 194,788 Total Private Investment Funds 55,841,708 1,350 Hyatt Hotels Corp, * 82,323 (Cost $54,558,775) InnVest Real Estate Investment Trust, 60,728 REIT, (Canada) 302,772 Common Stocks – 17.8% Langham Hospitality Investments, Ltd. Apartments – 1.5% 316,000 (Hong Kong) * 144,741 Apartment Investors & Management Co., 1,700 Lasalle Hotel Properties, REIT 59,993 5,769 REIT 186,166 3,500 RLJ Lodging Trust, REIT 101,115 2,150 AvalonBay Communities, Inc., REIT 305,708 6,400 Sunstone Hotel Investors Inc., REIT 95,552 25,793 Campus Crest Communities, Inc., REIT 223,367 1,054,496 4,600 Equity Residential, REIT 289,800 Mortgages – 0.7% 578 Essex Property Trust, Inc., REIT 106,878 3,252 Annaly Capital Management, Inc., REIT. 37,170 5,200 UDR Inc., REIT 148,876 Apollo Commercial Real Estate 1,260,795 14,857 Finance, Inc., REIT 244,992 Diversified – 5.3% 12,152 Starwood Property Trust, Inc., REIT 288,853 631 Altarea, REIT (France) 120,532 1,681 Starwood Waypoint Residential Trust, REIT* 44,059 14,784 Atrium European Real Estate, Ltd. (Jersey) 88,344 615,074 21,165 British Land Co., PLC, REIT (United Kingdom) 254.457 Office Properties – 2.3% 149,000 Cambridge Industrial Trust, REIT (Singapore). 92,610 2,350 Alexandria Real Estate Equities, Inc., REIT 182,454 2,400 CBS Outdoor Americas, Inc. 78,432 12,062 Alstria Office REIT (Germany) 159,748 Crombie Real Estate Investment Trust, REIT 6,950 BioMed Realty Trust, Inc., REIT 151,718 7,810 (Canada) 98,371 1,950 Boston Properties, Inc., REIT 230,451 180,736 Cromwell Property Group, REIT (Australia) 166,165 6,100 Brandywine Realty Trust, REIT 95,160 2,558 Digital Realty Trust, Inc., REIT 149,182 2,000 Douglas Emmett, Inc., REIT 56,440 11,238 Duke Realty Corporation, REIT 204,082 96,000 Keppel, REIT (Singapore) 98,548 4,233 EPR Properties, REIT 236,498 700 Kilroy Realty Corp., REIT 43,596 557 Fonciere Des Regions, REIT (France) 60,391 9,912 Mack-Cali Realty Corp., REIT 212,910 13,805 Hamborner REIT AG, REIT (Germany) 149,146 106 Orix Jreit, Inc. (Japan) 148,581 46 Kenedix Realty Investment Corp, REIT (Japan) 250,195 54 Premier Investment Corp., REIT (Japan) 214,817 Kiwi, Income Property Trust, REIT 750 SL Green Realty Corp, REIT 82,057 107,763 (New Zealand) 109,920 201,900 Ticon Industrial Connection PCL (Thailand) 108,244 Londonmetric Property PLC, REIT Yuexiu Real Estate Investment Trust, REIT 25,721 (United Kingdom) 59,469 254,000 (Hong Kong) 122,897 149,000 Mapletree Commercial Trust, REIT (Singapore) 163,710 1,907,621 Mapletree Greater China Commercial Trust, Regional Malls – 1.4% 175,000 REIT (Singapore) 121,401 58,560 CapitaRetail China Trust, REIT (Singapore) 69,507 157,000 Mapletree Logistics Trust, REIT (Singapore) 146,688 1,600 CBL & Associates Properties Inc., REIT 30,400 4,305 Mercialys SA, REIT (France) 100,330 4,900 General Growth Properties, Inc., REIT 115,444 Nomura Real Estate Master Fund, Inc., 2,850 Macerich Company, The, REIT 190,238 72 REIT (Japan) 87,988 3,850 Simon Property Group, Inc., REIT 640,178 471,000 Prosperity REIT, (Hong Kong) 147,066 1,700 Taubman Centers, Inc., REIT 128,877 194,102 Redefine Properties, Ltd., REIT (South Africa) 175,029 1,174,644 310,000 Religare Health Trust (Singapore) 229,970 Residential – 0.1% 56,863 Scentre Group, REIT (Austrailia) 171,580 1,900 Equity Lifestyle Properties, Inc., REIT 83,904 28,381 Segro PLC, REIT (United Kingdom) 167,667 17,234 Spirit Realty Capital Inc., REIT 195,778 Shopping Centers – 1.4% 58,857 Stockland, REIT (Australia) 215,337 1,800 Brixmor Property Group, Inc., REIT 41,310 2,500 Vornado Realty Trust, REIT 266,825 54,852 Charter Hall Retail, REIT (Australia) 200,684 2,843 Washington Real Estate Investment Trust, REIT 73,861 40,086 Citycon OYJ (Finland) 147,105 4,381,024 7,550 DDR Corp., REIT 133,106 Health Care – 2.0% 750 Federal Realty Investment Trust, REIT 90,690 7,819 Aviv, Inc., REIT 220,261 56,038 Guangzhou R&F Properties Co., Ltd. (China) 69,194 6,450 HCP, Inc., REIT 266,901 Japan Retail Fund Investment Corp., 4,099 Health Care REIT, Inc., REIT 256,884 65 REIT (Japan) 146,163 16,282 Leisureworld Senior Care Corp. (Singapore) 198,213 7,150 Kimco Realty Corp., REIT 164,307 See accompanying notes to portfolio of investments. 2 VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Portfolio of Investments – June 30, 2014 (Unaudited) (continued) Shares Value Shares Value Shopping Centers (continued) Shopping Centers – 0.6% 1,250 Regency Centers Corp., REIT $ 69,600 2,450 DDR Corp, REIT, 0.04% $ 60,834 750 Retail Opportunity Investments Corp., REIT 11,798 1,750 Kite Realty Group Trust, REIT, Series A, 8.25% 45,972 64 Vastned Retail NV, REIT (Netherlands) 3,259 8,000 Regency Centers Corp., REIT, Series 6, 6.63% 204,080 1,650 Weingarten Realty Investors, REIT 54,186 3,900 Regency Centers Corp., REIT, Series 7, 6.00% 92,547 1,131,402 700 Saul Centers Inc., REIT, Series C, 6.88% 17,675 Storage – 0.6% Urstadt Biddle Properties, Inc., REIT, 5,500 CubeSmart, REIT 100,760 1,250 Series F, 7.13% 31,763 600 Extra Space Storage, Inc., REIT 31,950 Weingarten Realty Investors, REIT, 2,100 Public Storage, REIT 359,835 2,362 Series F, 6.50% 59,333 492,545 512,204 Warehouse / Industrial – 1.2% Storage – 0.2% AIMS AMP Capital Indstrial, REIT, 5,200 CubeSmart, REIT Series A, 7.75% 138.060 2,000 (Singapore) 2,310 35,834 Australian Industrial REIT (Australia) 66,904 Warehouse/Industrial – 0.4% 900 EastGroup Properties, Inc., REIT 57,807 STAG Industrial Inc., REIT, Series A, 9.00% 245,804 108,018 Macquarie Mexican REIT (Mexico) 223,887 STAG Industrial Inc., REIT, Series b, 6.63% 17,192 8,923 Prologis, Inc., REIT 366,646 Terreno Realty Corp., REIT, Series A, 7.75% 50,563 4,278 QTS Realty Trust, Inc., Class A 122,479 313,559 7,659 STAG Industrial Inc., REIT 183,893 Total Preferred Stocks 3,267,130 1,023,926 (Cost $3,231,877) Total Common Stocks 14,775,245 Par (Cost $13,982,637) Corporate Debt – 2.3% Apartments – 0.1% Preferred Stock – 3.9% $ 45,000 EPR Operating LP, REIT, 5.75%, 6/15/2017 50,824 Apartments – 0.1% Apartment Investors & Management Co., Health Care – 1.6% 3,900 REIT, Series A, 6.88% 100,347 502,000 HCP Inc., REIT, 6.30%, 9/15/2016 559,155 89,000 HCP Inc., REIT, 5.63%, 5/1/2017 99,432 Diversified – 0.6% Healthcare Realty Trust Inc., REIT 4,450 Vornado Realty Trust, REIT, Series J, 6.88% 115,923 190,000 6.50%, 1/17/2017 213,748 872,335 Health Care – 1.6% Hotels – 0.2% 500 Health Care REIT, Inc., REIT, Series J, 6.50% 12,690 Hospitality Properties Trust, REIT, 105,000 6.30%, 6/15/2016 112,198 Hotels – 0.7% Ashford Hospitality Trust Inc., REIT, Office Properties – 0.3% 12,333 Series E, 8.38% 339,774 150,000 CommonWealth, REIT, 6.25%, 8/15/2016 158,940 Sunstone Hotel Investors Inc., REIT, 13,164 Series D, 8.00% 348,385 Shopping Centers – 0.3% 688,159 5,650 DDR Corp., REIT, 7.50%, 4/1/2014 86,599 Office Properties – 0.4% 38,000 Equity One, Inc. REIT, 6.25%, 1/15/2014 42,221 Brandywine Realty Trust, REIT, 23,000 Kimco Realty Corp., REIT, 5.70%,, 5/1/2017 25,696 1,050 Series E, 6.90% 27,730 68,000 Regency Centers LP, REIT, 5.88%, 6/15/2017 76,497 Corporate Office Properties Trust, REIT, 231,013 5,350 Series L, 7.38% 136,960 Warehouse / Industrial – 0.0% First Potomac Realty Trust, REIT, 16,800 First Industrial LP, REIT, 5.75%, 1/15/2016 17,851 700 Series A, 7.75% 18,165 Hudson Pacific Properties Inc., REIT, Total Corporate Debt 1.443.160 5,750 Series B, 8.38% 153,238 (Cost $1,418,095) 250 Kilroy Realty Corp., REIT, Series G, 6.88% 6,459 342,552 Short-Term Investment – 16.8% Regional Malls – 1.1% 500,034 BlackRock Liquidity funds TempFund Portfolio 500,034 CBL & Associates Properties Inc., REIT Goldman Sachs Financial Square Funds – 9,900 Series D, 7.38% 250,965 13,432,579 Prime Obligations Fund 13,432,579 18,964 Glimcher Realty Trust, REIT, Series G, 8.13% 482,918 Total Short-Term Investments 13,932,613 1,400 Glimcher Realty Trust, REIT, Series H, 7.50% 35,672 (Cost $13,932,613) 4,800 Taubman Centers Inc., REIT, Series J, 6.50% 119,280 950 Taubman Centers Inc., REIT, Series K, 6.25% 22,895 Total Investments – 107.7% 89,259,858 911,730 (Cost $87,123,997) Residential – 0.2% Liabilities in excess of Other Assets (7.7)% (6,348,919) Equity Lifestyle Properties, Inc., REIT 5,250 Series C, 6.75% 131,906 Net Assets – 100.0% $ 82,910,939 See accompanying notes to portfolio of investments. 3 VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Portfolio of Investments – June 30, 2014 (Unaudited) (continued) * Non-income producing security. ** Non-tradable Securities. Portfolio Abbreviations: LP – Limited Partnership PLC – Public Limited Company REIT – Real Estate Investment Trust % of Net Industry Assets Diversified 72.8% Short-Term Investments 16.8% Health Care 3.1% Office Properties 2.9% Regional Malls 2.5% Shopping Centers 2.3% Hotels 2.2% Apartments 1.7% Warehouse/Industrial 1.6% Storage 0.8% Mortgages 0.7% Residential 0.3% Other Assets Net of Liabilities (0.6)% Total 100.0% See accompanying notes to portfolio of investments. 4 VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Notes to Portfolio of Investments For the Period Ended June 30, 2014 (Unaudited) Securities Valuation - Consistent with Section 2(a)(41) of the 1940Act, the Funds price their securities as follows: Investments in securities that are listed on the New York Stock Exchange (the “NYSE”) are valued, except as indicated below, at the last sale price reflected at the close of the NYSE. If there has been no sale on such day, the securities are valued at the mean of the closing bid and ask prices for the day or, if no ask price is available, at the bid price. Securities not listed on the NYSE but listed on other domestic or foreign securities exchanges are valued in a similar manner. Securities traded on more than one securities exchange are valued at the last sale price as reflected on the tape at the close of the exchange representing the principal market for such securities. If, after the close of a foreign market, but prior to the NYSE close, market conditions change significantly, certain foreign securities may be valued pursuant to procedures established by the Board of Directors (the “Board”). Debt securities are valued at their bid prices by an independent pricing service using valuation methods that are designed to represent fair value, such as matrix pricing and other analytical pricing models, market transactions and dealer quotations. Debt securities purchased with a remaining maturity of 60 days or less are valued at acquisition cost, plus or minus any amortized discount or premium which approximates fair value. Securities for which market prices are unavailable, or securities for which the Adviser determines that the bid and/or ask price does not reflect market value, will be valued at fair value pursuant to procedures approved by the Board. Circumstances in which market prices may be unavailable include, but are not limited to, trading in a security is suspended, the exchange on which the security is traded is subject to an unscheduled close or disruption or material events occur after the close of the exchange on which the security is principally traded. In these circumstances, the Fund determines fair value in a manner that fairly reflects the market value of the security on the valuation date based on consideration of any information or factors it deems appropriate. These may include recent transactions in comparable securities, information relating to the specific security and developments in the markets. Short-term debt securities, which have a maturity date of 60 days or less, are valued at amortized cost, which approximates fair value. Investments in open-end mutual funds are valued at their closing net asset value (the “NAV”). As a general matter, the Fund records the fair value of its interests in the Investment Funds based on the NAV provided by the Investment Managers and their agents. These fair value calculations will involve significant professional judgment by the Investment Managers in the application of both observable and unobservable attributes, the calculated net asset values of the Investment Funds' assets may differ from their actual realizable value or future fair value. Valuations will be provided to the Fund based on the interim unaudited financial records of Investment Funds, and, therefore, will be estimates subject to adjustment (upward or downward) upon the auditing of such financial records and may fluctuate as a result. Furthermore, the Board and the Adviser may not have the ability to assess the accuracy of these valuations. The Fund's use of fair value pricing may cause the NAV of the Shares to differ from the NAV that would be calculated using market quotations. Fair value pricing involves subjective judgments and it is possible that the fair value determined for a security may be materially different than the value that could be realized upon the sale of such security. Due to the inherent uncertainty of determining the fair value of investments that do not have readily available market quotations, the fair value of the Fund’s investments may fluctuate from period to period. Additionally, the fair value of investments may differ significantly from the values that would have been used had a ready market existed for such investments and may differ materially from the values the Fund may ultimately realize. Further, such investments may be subject to legal and other restrictions on resale or otherwise less liquid than publicly traded securities. Fair Value Measurements: The inputs and valuation techniques used to measure fair value of the Fund’s investments are summarized into three levels as described in the hierarchy below: • Level 1 – unadjusted quoted prices in active markets for identical securities • Level 2 – prices determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Notes to Portfolio of Investments For the Period Ended June 30, 2014 (Unaudited) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. It is the Fund's policy to recognize transfers in and out of the levels at the value at the (end or beginning) of the period. For the period ended June 30, 2014, there were no transfers between levels. A summary of inputs used to value the Fund’s investments as of June 30, 2014 is as follows: Level 2 Level 3 Total Market Level 1 Significant Significant Value at Quoted Observable Unobservable 06/30/2014 Price Inputs Inputs Private Investment Funds * $ 55,841,708 $ – . $ – . $ 55,841,708 Common Stocks * 14,775,248 14,775,248 – . – . Preferred Stocks * 3,267,130 3,267,130 – . – . Corporate Debt * 1,443,160 – . 1,443,160 – . Short-Term Investments 13,932,613 13,932,613 – . – . $ 89,259,859 $ 31,974,991 $ 1,443,160 $ 55,841,708 * See Schedule of Investments for industry breakout. As the fair value of the Private Investment Funds are based on the NAV provided by the Investment Managers and their agents, the disclosure of Level 3 inputs would not be meaningful. At the end of each calendar quarter, management evaluates the classification of Levels 1, 2 and 3 assets and liabilities.
